Exhibit 10.18
 
MERCK & CO., INC.
PLAN FOR DEFERRED PAYMENT OF
DIRECTORS’ COMPENSATION
(Amended and Restated as of January 1, 2009)
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page Article I  
Purpose
    1      
 
        Article II  
Election of Deferral, Investment Alternatives and Distribution Schedule
    1      
 
        Article III  
Valuation of Deferred Amounts
    3      
 
        Article IV  
Redesignation Within a Deferral Account
    4      
 
        Article V  
Payment of Deferred Amounts
    5      
 
        Article VI  
Designation of Beneficiary
    5      
 
        Article VII  
Plan Amendment or Termination
    6      
 
        Article VIII  
Section 409A Compliance
    6  

(i)



--------------------------------------------------------------------------------



 



MERCK & CO., INC.
PLAN FOR DEFERRED PAYMENT OF
DIRECTORS’ COMPENSATION
I. PURPOSE
The Merck & Co., Inc. Plan for Deferred Payment of Directors’ Compensation
(“Plan”) provides an unfunded arrangement for directors of Merck & Co., Inc.
other than current employees to value, account for and ultimately distribute
amounts deferred (i) voluntarily in case of annual retainers and Board and
committee meeting fees and (ii) mandatorily in certain other cases as described
herein.

II.  ELECTION OF DEFERRAL, INVESTMENT ALTERNATIVES AND DISTRIBUTION SCHEDULE

  A.   Election of Voluntary Deferral Amount     1.   Prior to December 31 of
each year, each director may irrevocably elect (an “Initial Election”) to defer,
until termination of service as a director or later, 50% or 100% of each of the
following (together, the “Voluntary Deferral Amount”) with respect to the
12 months beginning April 1 of the next calendar year after such Initial
Election:

(a) Board retainer
(b) Committee Chairperson retainer
(c) Audit Committee member retainer, and
(d) Board and committee meeting fees.

  2.   Prior to commencement of duties as a director or within the first 30 days
following commencement of services, a director newly elected or appointed to the
Board during a calendar year may make an Initial Election for the portion of the
Voluntary Deferral Amount applicable to such director’s first year of service
(or part thereof).     3.   The Voluntary Deferral Amount shall be credited as
follows: (1) Board and committee meeting fees that are deferred are credited as
of the last business day of each calendar quarter; (2) if the Board retainer,
Lead Director retainer, Committee Chairperson retainer and/or Audit Committee
member retainer are deferred, a pro-rata share of the deferred retainer is
credited as of the last business day of each calendar quarter. The dates as of
which the Voluntary Deferral Amount, or parts thereof, are credited to the
director’s deferred account are hereinafter referred to as the Voluntary
Deferral Dates.     4.   Effective December 1, 2008, once an Initial Election is
made, it shall continue to apply in successive years on the same terms and
conditions until the director makes a new Initial Election.     B.   Mandatory
Deferral Amount     1.   As of the Friday following the Company’s Annual Meeting
of Stockholders (the “Mandatory Deferral Date”), each director will be credited
with an amount equivalent to the annual cash retainer for the 12 month period
beginning on the

 



--------------------------------------------------------------------------------



 



      April 1 preceding the Annual Meeting (the “Mandatory Deferral Amount”).
The Mandatory Deferral Amount will be measured by the Merck Common Stock
account.

  2.   A director newly elected or appointed to the Board after the Mandatory
Deferral Date will be credited with a pro rata portion of the Mandatory Deferral
Amount applicable to such director’s first year of service (or part thereof).
Such pro rata portion shall be credited to the director’s account as of the
first day of such director’s service.     C.   Automatic Deferral of Executive
Committee Fees         Between June 2005, and April 2007, directors who served
as either Chairperson or member of the Board’s Executive Committee, in lieu of
any cash payment for such service, were credited with an amount provided by way
of retainer or meeting fees (the “Automatic Deferral Amount”). The Automatic
Deferral Amount is measured by the Merck Common Stock account.     D.   Election
of Investment Alternatives         Each Initial Election shall include an
election as to the investment alternatives by which the value of amounts
deferred will be measured in accordance with Article III, below. Investment
alternatives available under this Plan shall be the same as the investment
alternatives available from time to time under the Merck & Co., Inc. Deferral
Program (the “Executive Deferral Program”); provided, however, that at all times
there shall be a Merck Common Stock fund. All investment alternatives other than
Merck Common Stock are referred to herein as “Other Investment Alternatives.”  
  E.   Initial Election of Distribution Schedule         An Initial Election
shall include an election of the year during which the Distribution Date (as
defined below) shall occur and shall apply to all Voluntary Deferral Amounts,
Mandatory Deferral Amounts and Automatic Deferral Amounts credited during the
same period. The Distribution Date shall be the 15th day of the month (or, if
such day is not a business day, the next business day) of a calendar quarter
following the Director’s termination of service as a director or such number of
years thereafter as would be permitted for distributions elected under the
Executive Deferral Program.     F.   Changes to Distribution Schedule         If
and to the extent that participants in the Executive Deferral Program are
permitted to make re-deferral elections from time to time, participants in this
Plan may elect to defer their Distribution Dates subject to the same
restrictions applicable under the Executive Deferral Program; provided, however,
that no re-deferral election may have the effect of accelerating a distribution
prior to a director’s termination of service or death.

2



--------------------------------------------------------------------------------



 



III. VALUATION OF DEFERRED AMOUNTS

  A.   Merck Common Stock     1.   Initial Crediting. The annual Mandatory
Deferral Amount shall be used to determine the number of full and partial shares
of Merck Common Stock that such amount would purchase at the closing price of
the Common Stock on the New York Stock Exchange (“NYSE”) on the Mandatory
Deferral Date.         The Automatic Deferral Amount was used to determine the
number of full and partial shares of Merck Common Stock that such amount would
have purchased at the closing price of the Common Stock on the NYSE.        
That portion of the Voluntary Deferral Amount allocated to Merck Common Stock
shall be used to determine the number of full and partial shares of Merck Common
Stock that such amount would purchase at the closing price of the Common Stock
on the NYSE on the applicable Voluntary Deferral Date.         This Plan is
unfunded: at no time will any shares of Merck Common Stock be purchased or
earmarked for such deferred amounts nor will any rights of a shareholder exist
with respect to such amounts.     2.   Dividends. Each director’s account will
be credited with the additional number of full and partial shares of Merck
Common Stock that would have been purchasable with the dividends on shares
previously credited to the account at the closing price of the Common Stock on
the NYSE on the date each dividend was paid.     3.   Distributions.
Distributions from the Merck Common Stock account will be valued at the closing
price of Merck Common Stock on the NYSE as of the Distribution Date.     4.  
For purposes of valuation of Merck Common Stock, if Merck Common Stock is no
longer traded on the NYSE, but is publicly traded on any other exchange,
references to NYSE shall mean such other exchange. If Merck Common Stock is not
publicly traded and if the Committee on Corporate Governance of the Board of
Directors determines that a measurement of Merck Common Stock on any Mandatory
or Voluntary Deferral Date or Distribution Date would not constitute fair market
value, then the Committee shall decide on the date and method to determine fair
market value, which shall be in accord with any requirements set forth under
Section 409A or any successor thereto.     B.   Other Investment Alternatives  
  1.   Initial Crediting. The amount allocated to each Other Investment
Alternative shall be used to determine the full and partial Other Investment
Alternative shares that such amount would purchase at the closing net asset
value of the Other Investment Alternative shares on the Mandatory or Voluntary
Deferral Date, whichever is applicable. The director’s account will be credited
with the number of full and partial Other Investment Alternative shares so
determined.

3



--------------------------------------------------------------------------------



 



      At no time will any Other Investment Alternative shares be purchased or
earmarked for such deferred amounts nor will any rights of a shareholder exist
with respect to such amounts.

  2.   Dividends. Each director’s account will be credited with the additional
number of full and partial Other Investment Alternative shares that would have
been purchasable, at the closing net asset value of the Other Investment
Alternative shares as of the date each dividend is paid on the Other Investment
Alternative shares, with the dividends that would have been paid on the number
of shares previously credited to such account (including pro rata dividends on
any partial shares).     3.   Distributions. Other Investment Alternative
distributions will be valued based on the closing net asset value of the Other
Investment Alternative shares as of the Distribution Date.     C.   Adjustments
        In the event of a reorganization, recapitalization, stock split, stock
dividend, combination of shares, merger, consolidation, rights offering or any
other change in the corporate structure or shares of the Company or an Other
Investment Alternative, the number and kind of shares or units shall be adjusted
accordingly.

IV. REDESIGNATION WITHIN A DEFERRAL ACCOUNT

  A.   General         A director may redesignate how his or her account is
invested among the Other Investment Alternatives (a “Redesignation”). A
Redesignation affects only the Investment Alternatives; it does not affect the
timing of distributions from the Plan. Amounts deferred using the Merck Common
Stock method and any earnings attributable to such deferrals may not be
redesignated prior to the first anniversary of the termination of the director’s
service. The change will be effective at the closing price as of (i) the day
when the redesignation request is received pursuant to administrative guidelines
established by the Human Resources Financial Services area provided the request
is received prior to the close of the NYSE on such day or (ii) the next
following business day if the request is received when the NYSE is closed.

  B.   When Redesignation May Occur     1.   During Active Service. There is no
limit on the number of times a director may Redesignate the portion of his/her
deferred account permitted to be Redesignated. Each such request shall be
irrevocable and can be Redesignated in whole percentages or as a dollar amount.
    2.   After Death. Following the death of a director, the legal
representative or beneficiary of such director may Redesignate subject to the
same rules as for active directors set forth in Article IV, Section B.1.

4



--------------------------------------------------------------------------------



 



  C.   Valuation of Amounts to be Redesignated         The portion of the
director’s account to be Redesignated will be valued at its cash equivalent and
such cash equivalent will be converted into shares or units of the Other
Investment Alternatives. For purposes of such Redesignations, the cash
equivalent of the value of the Other Investment Alternative shares shall be the
closing net asset value of such Other Investment Alternative as of (i) the day
when the Redesignation request is received pursuant to administrative guidelines
established by the Human Resources Financial Services area of the Treasury
department, provided the request is received prior to the close of the NYSE on
such day or (ii) the next following business day if the request is received when
the NYSE is closed.

V. PAYMENT OF DEFERRED AMOUNTS

  A.   Payment         All payments to directors of amounts deferred will be in
cash as of the Distribution Date. Distributions shall be pro rata by investment
alternative. Distributions shall be paid as soon as administratively feasible
after the Distribution Date.     B.   Forfeitures         A director’s deferred
amount attributable to the Mandatory Deferral Amount and earnings thereon shall
be forfeited upon his or her removal as a director or upon a determination by
the Committee on Corporate Governance, in its sole discretion that, a director
has:

  (i)   joined the Board of, managed, operated, participated in a material way
in, entered employment with, performed consulting (or any other) services for,
or otherwise been connected in any material manner with a company, corporation,
enterprise, firm, limited partnership, partnership, person, sole proprietorship
or any other business entity determined by the Committee on Corporate Governance
in its sole discretion to be competitive with the business of the Company, its
subsidiaries or its affiliates (a “Competitor”);     (ii)   directly or
indirectly acquired an equity interest of 5 percent or greater in a Competitor;
or     (iii)   disclosed any material trade secrets or other material
confidential information, including customer lists, relating to the Company or
to the business of the Company to others, including a Competitor.

VI. DESIGNATION OF BENEFICIARY
In the event of the death of a director:
A. The deferred amount at the date of death shall be paid to the last named
beneficiary or beneficiaries designated by the director, or, if no beneficiary
has been designated, to the legal representative of the director’s estate.

5



--------------------------------------------------------------------------------



 



B. A lump sum distribution of any remaining account balance will be made to the
director’s beneficiary or estate’s legal representative as soon as
administratively feasible following such death, whether or not the director was
in service at the time of death or has commenced to receive payments of his or
her account balance. The Distribution Date of such a distribution shall be the
15th day of the month (or, if such day is not a business day, the next business
day) of the calendar quarter following the date the Company learns of such
death.
VII. PLAN AMENDMENT OR TERMINATION
The Committee on Corporate Governance shall have the right to amend or terminate
this Plan at any time for any reason.
VIII. SECTION 409A COMPLIANCE
Anything in the Plan to the contrary notwithstanding, the Plan shall comply with
Section 409A of the Internal Revenue Code (or any successor thereto) and shall
be interpreted in accordance therewith. Any payment called for under the Plan as
of or as soon as administratively feasible on or after a designated date shall
be made no later than a date within the same tax year of a director, or by
March 15 of the following year, if later (or such other time as permitted in
Treas. Reg. Sec. 1.409A-3(d) or any successor thereto); provided further, that
the director is not permitted to designate the taxable year of payment. Where
the Plan’s obligation to pay is unclear, including a dispute about who is the
proper beneficiary of a director who dies, payment shall be made as soon as
adminstratively feasible after the Program’s obligation becomes clear and at a
time permitted by Treas. Reg. Sec. 1.409A-3(g)(4) or any successor thereto.

6